Title: John Adams to Abigail Adams, 16 June 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Hotel des Etats Unis a la Haye June 16. 1782
     
     I find that the Air of the Hague, and the Return of warm Weather, tho later than was ever known, is of great Service to my Health. I mount on Horseback every Morning, and riding is of Use to me.
     I have not escaped the “Influenza,” as they call it, which began in Russia and has been epidemical, in all Europe. Mr. Thaxter too has at last submitted to this all subduing Climate and had a Fever, such as Charles had, but is growing well.
     You can scarcely imagine a more beautifull Place than the Hague. Yet no Place has any Charms for me but the Blue Hills. My Heart will have in it forever, an acking Void, in any other Place. If you and your Daughter were here! But I must turn my Thoughts from such Objects, which always too tenderly affect me, for my repose or Peace of Mind. I am so wedged in with the Publick Affairs that it is impossible to get away at present. I would transmit a Resignation of all my Employments but this would occasion much Puzzle and be attended with disagreable Consequences. If I thought it probable I should stay in Europe two or three Years, I would certainly request you to come here, but this is opening a scaene of Risque and Trouble for you that I shudder at.—But all is uncertain. I am not properly informed of what passes in Congress, and I know not their Designs. If they would send out another in my Room it would be the most happy News to me, that ever I heard.
     The American Cause has obtained a Tryumph in this Country more signal, than it ever obtained before in Europe. It was attended with Circumstances, more glorious than could have been foreseen. A Temple, a D’Avaux, a D’Estrates, had more masterly Pens to celebrate their own Negotiations, and Hearts more at Ease, to do it with Care. Your Friend will never have Leisure, he will never have the Patience to describe the Dangers, the Mortifications, the Distresses he has undergone in Accomplishing this great Work. It is better that some of the Opposition and Intrigues he has had to encounter should be buried in Oblivion.
     After all, it will be represented in America as a Thing of Course and of no Consequence. Be it so. It is done—and it is worth as much as it is.
     My dear Nabby and Tommy how do ye? Charles you young Rogue! You had more Wit than all of Us. You have returned to a happy Spot. Study earnestly, go to Colledge and be an Ornament to your Country. Education is better at Cambridge, than in Europe. Besides every Child ought to be educated in his own Country. I regret extreamly that his elder Brother is not to have his Education at home. He is well and so is his Patron.
     
      Adieu, Adieu, Adieu.
     
    